DETAILED ACTION
Election/Restrictions
1.	This application contains claims directed to the following patentably distinct species:
Species A: a distal framing portion and a cover of the first embodiment
Upon election of the Species A, applicant is further required to elect between subspecies:
Subspecies A-1: Figs.4A-8, a cover attached to the distal framing portion of the endoscope according to the first embodiment
Subspecies A-2: Figs.10A-B, first modification of cover attached to the distal framing portion of the endoscope of the first embodiment
Subspecies A-3: Figs.11A-B, second modification of cover attached to the distal framing portion of the endoscope of the first embodiment
Subspecies A-4: Figs.12A-D, third modification of cover attached to the distal framing portion of the endoscope of the first embodiment
Subspecies A-5: Figs. 13A-14B, fourth modification of cover attached to the distal framing portion of the endoscope of the first embodiment
Subspecies A-6: Figs.15A-16B, fifth modification of cover attached to the distal framing portion of the endoscope of the first embodiment
Subspecies A-7: Figs.17A-18B, sixth modification of cover attached to the distal framing portion of the endoscope of the first embodiment
Subspecies A-8: Figs.19A-20B, seventh modification of cover attached to the distal framing portion of the endoscope of the first embodiment
Subspecies A-9: Figs.21A-22B, eighth modification of cover attached to the distal framing portion of the endoscope of the first embodiment
Species B: a distal framing portion of an endoscope according to the second embodiment made to face the proximal side of an endoscope cover to be inserted into the cover
Upon election of the Species B, applicant is further required to elect between subspecies:
Subspecies B-1: Figs.23-24B, a state in which the cover is attached to the distal framing portion of the endoscope according to the second embodiment
Subspecies B-2: Fig. 25, First modification the endoscope cover attached to the distal framing portion of the endoscope of the second embodiment
Subspecies B-3: Fig. 26, second modification the endoscope cover attached to the distal framing portion of the endoscope of the second embodiment
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Each species and subspecies are structurally different and require separable searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571}270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795